Judgment and order reversed and pew trial ordered, with costs to the appellant to abide event) unless tlie plaintiff stipulates to reduce the verdict to the sum of §3,500 as of'the date Of the rendition thereof, in which event the judgment as so modified, and the .order, are affirmed, without costs of this appeal to eithermarty. All concurred, except McLennan, P. J., and Nash, J., who.dissented on authority of same case on former appeal, reported in 98 Appellate Division Reports, at-page ,635...